Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Allan Denk, a native and citizen of Canada, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s decisions finding him removable as an aggravated felon, finding him statutorily ineligible for adjustment of status, and ordering his removal to Canada. We have reviewed the record and the Board’s order and deny the petition for review for the reasons stated by the Board. In re: Denk (B.I.A. June 11, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.